Order unanimously modified to grant defendant an additional allowance in the sum of $20,737.75 with costs. Memorandum: The record shows that the city did not negotiate with defendant in good faith, originally offering only $175,000 when its own appraisal placed the value of the property in excess of $250,000. Defendant obtained an award in the sum of $414,755, which was properly confirmed by Special Term (Matter of Huie, 2 N Y 2d 168). Under the circumstances it was an improvident exercise of discretion by Special Term to deny to defendant an additional allowance of 5% as authorized by Condemnation Law (§ 16, subd. 2) (see Matter of Dodge v. Tierney, 40 A D 2d 936). (Appeal from part of order of Onondaga Special Term in condemnation proceeding.) Present — Marsh, J. P., Witmer, Moule, Cardamone and Henry, JJ.